Citation Nr: 1411572	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for right ear hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to May 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned at a January 2012 Video Conference hearing.  The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran was afforded a VA audio examination in response to his claim for an increased rating in May 2010.  Although the results from this examination showed severe right ear hearing loss (Level XI), the results did not warrant a schedular rating in excess of 10 percent because the Veteran is not service-connected for hearing loss in his left ear, and, therefore, his left ear can only be rated as Level I.  See 38 C.F.R. §§ 3.383(a)(3), 4.85 (f).

However, during his January 2012 Video Conference hearing, the Veteran testified that his hearing was worse in his right ear since his last examination in May 2010, in that he was now totally deaf in his right ear, and he had been informed that a hearing aid would not help him hear better in the right ear.  He also reported that his severe right ear hearing loss caused him daily functional impairment, in that he had trouble hearing the television unless it was turned up very loud; he could not drive with the radio on because the noise prevented him from hearing what was going on around him; and he had trouble having conversations with people at social gatherings because he had trouble hearing and understanding what people were saying when there were lots of people around, and he could not read lips; and in general, he often misunderstood what people were saying.  See January 2012 Video Conference hearing transcript.  The Veteran also reported that his hearing loss disability prevents him from working as a professional truck driver, which he did for 20 years, because he cannot pass the whisper voice hearing test required for the position.  See id.

The Board finds that the severe symptomatology and significant occupational effects noted above are not contemplated in the schedular 10 percent evaluation, and suggest that there may be marked interference with employment.  Hence, the criteria have been met for referral for consideration of an extraschedular rating.

Furthermore, as noted above, the Veteran has reported that his right ear hearing loss has increased in severity since his last VA examination in May 2010, and that the disability causes significant functional impairment with regards to activities of daily living and employment. 

The Veteran is entitled to a new VA examination where there is evidence, including his statements, that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the evidence of possible increased symptomatology since the Veteran's last VA examination almost four years ago, in May 2010, the Board finds that a new VA examination is warranted to ascertain the current severity of the Veteran's service-connected right ear hearing loss.

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associated them with the claims file.
2.  Following the completion of the above, afford the Veteran for a new VA audiological examination, to assess the current severity of his service-connected right ear hearing loss disability.  

The examiner should review the claims folder, and acknowledge such review in the examination report or in an addendum.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

The examiner should also determine the effect of the Veteran's hearing loss on the Veteran's occupational functioning and daily living in accordance with VA Fast Letter No. 07-10 and Martinak.  

A clear rationale for all opinions and conclusions expressed must be provided.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided. 

3.  The issue of entitlement to an increased evaluation for right ear hearing loss  must be submitted to the Director, Compensation and Pension Service, or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

5.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

